     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: ANTHONY BOUYER
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                             Case No.
     ANTHONY BOUYER, an
12                                             Complaint For Damages And
13   individual,                               Injunctive Relief For:

14                     Plaintiff,               1. VIOLATIONS OF THE
15                                                 AMERICANS WITH DISABILITIES
     v.                                            ACT OF 1990, 42 U.S.C. §12181 et
16                                                 seq. as amended by the ADA
17                                                 Amendments Act of 2008 (P.L. 110-
     SV PETRO, INC., a California
                                                   325).
18   corporation; SHETFIELD
     HOLDING, an entity of unknown
19                                              2. VIOLATIONS OF THE UNRUH
     form; and DOES 1-10, inclusive,
                                                   CIVIL RIGHTS ACT, CALIFORNIA
20                                                 CIVIL CODE § 51 et seq.
21
                      Defendants.

22

23         Plaintiff, ANTHONY BOUYER (“Plaintiff”), complains of Defendants SV
24   PETRO, INC., a California corporation; SHETFIELD HOLDING, an entity of
25   unknown form; and Does 1-10 (“Defendants”) and alleges as follows:
26                                           PARTIES
27         1.      Plaintiff is an adult California resident. Plaintiff is substantially limited
28   in performing one or more major life activities because he is paraplegic, including,

                                                 1
                                            COMPLAINT
     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 2 of 9 Page ID #:2


 1   but not limited to: walking, standing, moving about, sitting, and driving. As a result
 2   of these substantial limitations, Plaintiff requires the use of leg braces for mobility
 3   stability, a walker or wheelchair for mobility, and hand control devices to drive his
 4   motor vehicle. With such disabilities, Plaintiff qualifies as a member of a protected
 5   class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended
 6   by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 7   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. Further, as is his
 8   routine, custom, and habit; Plaintiff travels while wearing leg braces for stability, a
 9   walker to ambulate from his driver’s seat to the rear of his vehicle where he stores
10   his wheelchair, and then transfers to his wheelchair to further ambulate. At the time
11   of Plaintiff’s visits to Defendants’ facility and prior to instituting this action,
12   Plaintiff suffered from a “qualified disability” under the ADA, including those set
13   forth in this paragraph. Plaintiff is also the holder of a Disabled Person Parking
14   Placard.
15         2.     Plaintiff is informed and believes and thereon alleges that Defendant
16   SHETFIELD HOLDING, an entity of unknown form, owned the property located at
17   23502 Newhall Ave., Santa Clarita, CA 91321 (“Property”) on or around October 2,
18   2020 upon which Shell (“Business”) is located.
19         3.     Plaintiff is informed and believes and thereon alleges that Defendant
20   SHETFIELD HOLDING, an entity of unknown form, currently owns the Property.
21         4.     Plaintiff is informed and believes and thereon alleges that Defendant
22   SV PETRO, INC., a California corporation, owned, operated, and controlled the
23   Business located at the Property on October 2, 2020.
24         5.     Plaintiff is informed and believes and thereon alleges that Defendant
25   SV PETRO, INC., a California corporation, owns, operates, and controls the
26   Business located at the Property currently.
27         6.     The Business is a convenience store open to the public, which is a
28   “place of public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
                                                  2
                                            COMPLAINT
     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 3 of 9 Page ID #:3


 1          7.     Plaintiff does not know the true name of DOE Defendants, that may be
 2   related to the Business and/or Property. Plaintiff is informed and believes that each
 3   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
 4   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
 5   the true names, capacities, connections, and responsibilities of the Defendants and
 6   Does 1 through 10, inclusive, are ascertained.
 7                               JURISDICTION AND VENUE
 8          8.     This Court has subject matter jurisdiction over this action pursuant
 9   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
10          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
11   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
12   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
13   federal ADA claims in that they have the same nucleus of operative facts and
14   arising out of the same transactions, they form part of the same case or controversy
15   under Article III of the United States Constitution.
16          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
17   real property which is the subject of this action is located in this district and because
18   Plaintiff's causes of action arose in this district.
19                                FACTUAL ALLEGATIONS
20          11.    Plaintiff went to the Business on or about October 2, 2020 for the dual
21   purpose of purchasing food and to confirm that this public place of accommodation
22   is accessible to persons with disabilities within the meaning federal and state law.
23          12.    Unfortunately, although parking spaces were one of the facilities
24   reserved for patrons, there were no designated parking spaces available for persons
25   with disabilities that complied with the 2010 Americans with Disabilities Act
26   Accessibility Guidelines (“ADAAG”) on October 2, 2020.
27          13.    At that time, instead of having architectural barrier free facilities for
28   patrons with disabilities, Defendants’ facility has barriers that include but are not
                                                  3
                                             COMPLAINT
     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 4 of 9 Page ID #:4


 1   limited to: an accessible parking area whose slope exceeds ADAAG specifications
 2   (Section 502.4).
 3         14.    Due to architectural barriers in violation of the ADA and ADAAG
 4   specifications, the parking, paths of travel, and demarcated accessible spaces at the
 5   Property are inaccessible.
 6         15.    Parking spaces are one of the facilities, privileges, and advantages
 7   reserved by Defendants to persons at the Property serving the Business.
 8         16.    Because Defendant SHETFIELD HOLDING, an entity of unknown
 9   form, owns the Property, which is a place of public accommodation, they are
10   responsible for the violations of the ADA that exist in the parking area and
11   accessible routes that connect to the facility’s entrance that serve customers to the
12   Business.
13         17.    Subject to the reservation of rights to assert further violations of law
14   after a site inspection found infra, Plaintiff asserts there are additional ADA
15   violations which affect him personally.
16         18.    Plaintiff is informed and believes and thereon alleges Defendants had
17   no policy or plan in place to make sure that there was compliant accessible parking
18   reserved for persons with disabilities prior to October 2, 2020.
19         19.    Plaintiff is informed and believes and thereon alleges Defendants have
20   no policy or plan in place to make sure that the designated disabled parking for
21   persons with disabilities comport with the ADAAG.
22         20.    Plaintiff personally encountered these barriers. The presence of these
23   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
24   conditions at public place of accommodation and invades legally cognizable
25   interests created under the ADA.
26         21.    The conditions identified supra are necessarily related to Plaintiff’s
27   legally recognized disability in that Plaintiff is substantially limited in the major life
28   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
                                                 4
                                            COMPLAINT
     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 5 of 9 Page ID #:5


 1   disabled parking placard; and because the enumerated conditions relate to the use of
 2   the accessible parking, relate to the slope and condition of the accessible parking and
 3   accessible path to the accessible entrance, and relate to the proximity of the
 4   accessible parking to the accessible entrance.
 5          22.      As an individual with a mobility disability who relies upon a
 6   wheelchair, Plaintiff has a keen interest in whether public accommodations have
 7   architectural barriers that impede full accessibility to those accommodations by
 8   individuals with mobility impairments.
 9          23.      Plaintiff is being deterred from patronizing the Business and its
10   accommodations on particular occasions, but intends to return to the Business for the
11   dual purpose of availing himself of the goods and services offered to the public and
12   to ensure that the Business ceases evading its responsibilities under federal and state
13   law.
14          24.      Upon being informed that the public place of accommodation has
15   become fully and equally accessible, he will return within 45 days as a “tester” for
16   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
17   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
18          25.      As a result of his difficulty experienced because of the inaccessible
19   condition of the facilities of the Business, Plaintiff was denied full and equal access
20   to the Business and Property.
21          26.      The Defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24          27.      The U.S. Department of Justice has emphasized the importance of
25   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
26   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
27   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
28   Coronavirus Disease 2019 (COVID-19) found at
                                                  5
                                             COMPLAINT
     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 6 of 9 Page ID #:6


 1   https://www.ada.gov/aag_covid_statement.pdf.
 2         28.    The violations identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the Department of
 4   Justice as presumably readily achievable to remove and, in fact, these barriers are
 5   readily achievable to remove. Moreover, there are numerous alternative
 6   accommodations that could be made to provide a greater level of access if complete
 7   removal were not achievable.
 8         29.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 9   alleges, on information and belief, that there are other violations and barriers in the
10   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
11   notice regarding the scope of this lawsuit, once he conducts a site inspection.
12   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
13   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
14   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
15   have all barriers that relate to his disability removed regardless of whether he
16   personally encountered them).
17         30.    Without injunctive relief, Plaintiff will continue to be unable to fully
18   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
19                               FIRST CAUSE OF ACTION
20    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
21      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
22                                        (P.L. 110-325)
23         31.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
24   above and each and every other paragraph in this Complaint necessary or helpful to
25   state this cause of action as though fully set forth herein.
26         32.    Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods, and services of any place
28   of public accommodation are offered on a full and equal basis by anyone who owns,
                                                 6
                                            COMPLAINT
     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 7 of 9 Page ID #:7


 1   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 2   Discrimination is defined, inter alia, as follows:
 3                a.     A failure to make reasonable modifications in policies, practices,
 4                       or procedures, when such modifications are necessary to afford
 5                       goods, services, facilities, privileges, advantages, or
 6                       accommodations to individuals with disabilities, unless the
 7                       accommodation would work a fundamental alteration of those
 8                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9                b.     A failure to remove architectural barriers where such removal is
10                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
12                       Appendix "D".
13                c.     A failure to make alterations in such a manner that, to the
14                       maximum extent feasible, the altered portions of the facility are
15                       readily accessible to and usable by individuals with disabilities,
16                       including individuals who use wheelchairs, or to ensure that, to
17                       the maximum extent feasible, the path of travel to the altered area
18                       and the bathrooms, telephones, and drinking fountains serving
19                       the area, are readily accessible to and usable by individuals with
20                       disabilities. 42 U.S.C. § 12183(a)(2).
21         33.    Any business that provides parking spaces must provide accessible
22   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
23   shall be at the same level as the parking spaces they serve. Changes in level are not
24   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
25   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
26   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
27   designated disabled parking space is a violation of the law and excess slope angle in
28   the access pathway is a violation of the law.
                                                7
                                           COMPLAINT
     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 8 of 9 Page ID #:8


 1         34.       A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily accessible
 3   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4         35.       Here, the failure to ensure that accessible facilities were available and
 5   ready to be used by Plaintiff is a violation of law.
 6         36.       Given its location and options, Plaintiff will continue to desire to
 7   patronize the Business but he has been and will continue to be discriminated against
 8   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 9   the barriers.
10                                SECOND CAUSE OF ACTION
11       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
12         37.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
13   above and each and every other paragraph in this Complaint necessary or helpful to
14   state this cause of action as though fully set forth herein.
15          38.      California Civil Code § 51 et seq. guarantees equal access for people
16   with disabilities to the accommodations, advantages, facilities, privileges, and
17   services of all business establishments of any kind whatsoever. Defendants are
18   systematically violating the UCRA, Civil Code § 51 et seq.
19          39.      Because Defendants violate Plaintiff’s rights under the ADA,
20   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
21   52(a).) These violations are ongoing.
22          40.      Plaintiff is informed and believes and thereon alleges that Defendants’
23   actions constitute discrimination against Plaintiff on the basis of a disability, in
24   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
25   previously put on actual or constructive notice that the Business is inaccessible to
26   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
27   inaccessible form, and Defendants have failed to take actions to correct these
28   barriers.
                                                  8
                                              COMPLAINT
     Case 2:21-cv-01435-ODW-RAO Document 1 Filed 02/17/21 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9   under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016); and,
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
17                               DEMAND FOR JURY TRIAL
18         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
19   raised in this Complaint.
20

21   Dated: February 17, 2021                MANNING LAW, APC
22

23                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
24                                       Attorney for Plaintiff
25

26

27

28
                                                9
                                           COMPLAINT
